Exhibit 99(b) Page 1 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS ENDED AUGUST 2, 2015, AND AUGUST 3, 2014 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales August 2, August 3, % Over August 2, August 3, (Under) Net sales $ % % % Cost of sales % % % Gross profit % % % Selling, general and administrative expenses % % % Income from operations % % % Interest expense 24 68 ) % % % Interest income ) ) ) % )% ) % Other expense (income) 95 ) N.M. % ) % Income before income taxes % % % Income taxes* % % % Net income $ % % % Net income per share-basic $ $ % Net income per share-diluted $ $ % Average shares outstanding-basic % Average shares outstanding-diluted % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales August 2, August 3, % Over August 2, August 3, (Under) Income before income taxes (see above) $ % % % Adjusted Income taxes (2)* % % % Adjusted net income % % % Adjusted net income per share-basic $ $ % Adjusted net income per share-diluted $ $ % Average shares outstanding-basic % Average shares outstanding-diluted % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $32.2 million in net operating loss carryforwards as of May 3, 2015. Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China. See reconciliation on page 8 of 8. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 8 of 8. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page 2 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS AUGUST 2, 2015, AUGUST 3, 2014, AND MAY 3, 2015 Unaudited (Amounts in Thousands) Amounts Increase August 2, August 3, (Decrease) * May 3, Dollars Percent Current assets Cash and cash equivalents $ 5.1 % Short-term investments 25 0.4 % Accounts receivable 6.1 % Inventories 11.6 % Deferred income taxes 12.6 % Income taxes receivable 6 4.4 % Other current assets 51.7 % Total current assets 9.1 % Property, plant & equipment, net 17.5 % Goodwill - 0.0 % Deferred income taxes ) ) % Long-term Investments 65.4 % Other assets ) ) % Total assets $ 10.2 % Current liabilities Current maturities of long-term debt $ - 0.0 % Accounts payable - trade 15.4 % Accounts payable - capital expenditures 200.5 % Accrued expenses 21.5 % Income taxes payable - current 5 1.3 % Total current liabilities 16.5 % Income taxes payable - long-term ) ) % Deferred income taxes 301.2 % Line of credit - ) ) % - Deferred compensation 17.8 % Long-term debt , less current maturities - ) ) % - Total liabilities 13.5 % Shareholders' equity 8.8 % Total liabilities and shareholders' equity $ 10.2 % Shares outstanding 1.0 % *Derived from audited financial statements. Page 3 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED AUGUST 2, 2, 2014 Unaudited (Amounts in Thousands) THREE MONTHS ENDED Amounts August 2, August 3, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of other assets 47 47 Stock-based compensation 46 Deferred income taxes Gain on sale of equipment ) ) Excess tax benefits related to stock-based compensation ) ) Foreign currency exchange gains ) ) Changes in assets and liabilities: Accounts receivable Inventories ) ) Other current assets ) 40 Other assets 23 Accounts payable ) ) Accrued expenses and deferrred compensation ) ) Income taxes ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from the sale of equipment Proceeds from the sale of short-term investments - Purchase of short-term investments ) ) Purchase of long-term investments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Excess tax benefits related to stock-based compensation 99 Repurchase of common stock - ) Dividends paid ) ) Proceeds from common stock issued 56 - Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Free Cash Flow (1) $ ) (1)Free Cash Flow reconciliation is as follows: FY 2016 FY 2015 A) Net cash provided by operating activities $ B) Minus:Capital Expenditures ) ) C) Add:Proceeds from the sale of equipment D) Add:Excess tax benefits related to stock-based compensation 99 E) Minus:Purchase of long-term investments ) ) F) Effects of exchange rate changes on cash and cash equivalents $ ) Page 4 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED AUGUST 2, 2, 2014 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales August 2, August 3, % Over August 2, August 3, Net Sales by Segment (Under) Mattress Fabrics $ 11.6 % 59.6 % 56.3 % Upholstery Fabrics ) % 40.4 % 43.7 % Net Sales $ 5.4 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ 37.8 % 20.8 % 16.8 % Upholstery Fabrics 13.9 % 19.4 % 16.6 % Gross Profit 27.4 % 20.2 % 16.7 % Selling, General and Administrative expenses by Segment Percent of Sales Mattress Fabrics $ 13.6 % 6.1 % 6.0 % Upholstery Fabrics 4.1 % 11.1 % 10.4 % Unallocated Corporate expenses 59.6 % 2.8 % 1.8 % Selling, General and Administrative Expenses 17.8 % 10.9 % 9.8 % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ 51.3 % 14.6 % 10.8 % Upholstery Fabrics 30.1 % 8.3 % 6.2 % Unallocated corporate expenses ) ) 59.6 % ) % ) % Operating Income 40.9 % 9.3 % 7.0 % Return on Capital (1) Mattress Fabrics % % Upholstery Fabrics % % Unallocated Corporate N/A N/A Consolidated % % Capital Employed (2) Mattress Fabrics 13.4 % Upholstery Fabrics ) % Unallocated Corporate N/A Consolidated 9.0 % Depreciation expense by Segment Mattress Fabrics $ 11.5 % Upholstery Fabrics 8.9 % Depreciation expense 11.2 % Notes: (1) See pages 6 and 7 of this financial informationrelease for calculations. (2) The capital employed balances are as of August 2, 2015 and August 3, 2014. Page 5 of 8 CULP, INC.FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF ADJUSTED EBITDA FOR THE TWELVE MONTHS ENDED AUGUST 2, 2, 2014 (UNAUDITED) (AMOUNTS IN THOUSANDS) Quarter Ended Trailing 12 Months 11/2/2014 2/1/2015 5/3/2015 8/2/2015 8/2/2015 Net income $ Income taxes Interest income, net ) Depreciation and amortization expense Stock based compensation Adjusted EBITDA $ Quarter Ended Trailing 12 Months 10/27/2013 1/26/2014 4/27/2014 8/3/2014 8/3/2014 Net income $ Income taxes ) Interest income, net (3 ) Depreciation and amortization expense Stock based compensation 46 Adjusted EBITDA $ % Over (Under) % Page 6 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE THREE MONTHS ENDED AUGUST 2, 2015 (Amounts in Thousands) (Unaudited) Operating Income Three Months Average Return on Ended Capital Avg. Capital August 2, 2015 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended August 2, 2015 As of the three Months Ended May 3, 2015 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) Long-term investments - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) Current maturities of long-term debt - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Deferred compensation - Total Capital Employed $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: See reconciliation per page 4 of this financial information release. Return on average capital employed represents operating income for the three month period ending August 2, 2015 times four quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term investments, current maturities of long-term debt, current and noncurrent deferred tax assets and liabilities, income taxes receivable and payable, and deferred compensation. Average capital employed was computed using the two periods ending August 2, 2015 and May 3, 2015. Page 7 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE THREE MONTHS ENDED AUGUST 3, 2014 (Amounts in Thousands) (Unaudited) Operating Income Three Months Average Return on Ended Capital Avg. Capital August 3, 2014 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended August 3, 2014 As of the three Months Ended April 27, 2014 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) Long-term investments - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Deferred compensation - Long-term debt, less current maturities - Total Capital Employed $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ Notes: See reconciliation per page 4 of this financial information release. Return on average capital employed represents operating income for the three month period ending August 3, 2014 times four quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term investments, long-term debt, including current maturities, line of credit, current and noncurrent deferred tax assets and liabilities, income taxes receivable and payable, and deferred compensation. Average capital employed was computed using the two periods ending August 3, 2014 and April 27, 2014. Page 8 of 8 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED ADJUSTED EFFECTIVE INCOME TAX RATE, NET INCOME AND EARNINGS PER SHARE FOR THE THREE MONTHS ENDED AUGUST 2, 2, 2014 Unaudited (Amounts in Thousands) THREE MONTHS ENDED Amounts August 2, August 3, Consolidated Effective GAAP Income Tax Rate % % Non-Cash U.S. Income Tax Expense )% )% Non-Cash Foreign Income Tax Expense )% )% Consolidated Adjusted Effective Income Tax Rate % % THREE MONTHS ENDED As reported As Adjusted As reported As Adjusted August 2, August 2, August 3, August 3, Adjustments Adjustments Income before income taxes $ Income taxes (3) $ ) $ ) Net income $ Net income per share-basic $ Net income per share-diluted $ Average shares outstanding-basic Average shares outstanding-diluted (1) Calculated by dividing consolidated income tax expense by consolidated income before income taxes. (2) Represents estimated cash income tax expense for our subsidiaries located in Canada and China divided by consolidated income before income taxes. (3) Adjusted income taxes calculated using the Consolidated Adjusted Effective Income Tax Rate as reflected above.
